Citation Nr: 1403552	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea and if so whether the claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus and if so whether the claim should be granted.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction and if so whether the claim should be granted. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998. 

This appeal comes to the Board of Veterans' Appeals  (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

When this case was previously before the Board in May 2013, it was remanded for additional evidentiary development.  

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The reopened claims of entitlement to service connection for erectile dysfunction and entitlement to service connection for obstructive sleep apnea are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A December 2006 rating decision denied a claim of entitlement to service connection for sleep apnea; the Veteran did not appeal the rating decision. 

2.  The evidence added to the record subsequent to the December 2006 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

3.  A December 2006 rating decision denied a claim of entitlement to service connection for erectile dysfunction; the Veteran did not appeal the rating decision. 

4.  The evidence added to the record subsequent to the December 2006 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim of entitlement to service connection for erectile dysfunction.

5.  A December 2006 rating decision denied a claim of entitlement to service connection for a bilateral pes planus; the Veteran did not appeal the rating decision. 

6.  The evidence added to the record subsequent to the December 2006 rating decision is cumulative of the evidence previously of record; it does not relate to an unestablished fact necessary to substantiate the claim and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and " material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

With regard to erectile dysfunction and obstructive sleep apnea claims to reopen, the Board has determined that new and material evidence has been received to reopen the claims.  Therefore, no further development is required before the Board decides those matters.  

With regard to the bilateral foot claim to reopen, the record reflects that the originating agency provided the appellant with all required notice by  letters mailed in May 2010 and June 2010, prior to the initial adjudication of the claim.

The record also reflects that service treatment records and relevant post-service treatment records have been obtained.  Neither the Veteran nor his representative has identified any additional, existing evidence that could be obtained to substantiate the claim. The Board is also unaware of any such evidence.  The Board acknowledges that a VA examination was not provided for the bilateral foot claim but notes that VA is not required to provide a VA examination in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the claims. 

Legal criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Sleep Apnea and Erectile Dysfunction

In March 2006, the Veteran submitted claims of entitlement to service connection, in pertinent part, for respiratory problems and erectile dysfunction.  

In December 2006, the RO denied service connection for erectile dysfunction and for sleep apnea claimed as a respiratory problems.  The evidence of record at that time consisted of the Veteran's statements, service treatment records, VA outpatient treatment records and private treatment records.  The RO determined that the service treatment records were completely silent with regard to any complaints, treatment or diagnosis for erectile dysfunction and for respiratory problems.  It was observed that there were post service complaints regarding the penis and post service complaints of snoring at night and stopping breathing at night with a preliminary diagnosis of sleep apnea.  The RO determined that the evidence did not show that erectile dysfunction or sleep apnea was incurred in or caused by service.  

The Veteran was informed of the December 2006 denial of his claims and of his appellate rights via correspondence dated in January 2007, but he did not appeal.

In April 2010, the Veteran requested to reopen his claims of entitlement to service connection for erectile dysfunction and for a breathing condition.  

The pertinent evidence added to the record subsequent to the December 2006 rating decision which denied service connection for erectile dysfunction and for sleep apnea consists of VA clinical records, Social Security Administration records and statements from the Veteran.  

The VA clinical records associated with the claims files reference the presence of erectile dysfunction and obstructive sleep apnea by history but do not indicate that either disorder is linked in any way to the Veteran's active duty service.  

The records from Social Security Administration reveal that the Veteran was found to be disabled as of October 2008 due to a primary diagnosis of anxiety related disorders and a secondary diagnosis of affective/mood disorder.  The Social Security records are silent as to any complaints of, diagnosis of or treatment for erectile dysfunction or obstructive sleep apnea.  

In June 2010, the Veteran submitted a statement indicating that he was claiming his erectile dysfunction is secondary to his posttraumatic stress disorder (PTSD) and the medications prescribed to treat PTSD.  In December 2013, the Veteran's representative submitted a statement indicating that the apnea is secondary to PTSD.  The Board notes that service connection was granted for PTSD in August 2013.  The Board finds that the June 2010 statement and the December 2013 statement constitute new and material evidence.  The allegations that these disorders were secondary to the service-connected disability were not made at the time of the prior final denial.  Additionally, service connection for PTSD was not in effect in December 2006.  This evidence establishes a previously unestablished fact, that service connection is now in effect for PTSD.  Taken together, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for obstructive sleep apnea and for erectile dysfunction.  

Bilateral Pes Planus 

In March 2006, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a bilateral foot disorder.  

In December 2006, the RO denied service connection for bilateral pes planus claimed as problems with the feet.  The evidence of record at that time consisted of the Veteran's statements, service treatment records, VA outpatient treatment records and private treatment records.  The RO determined that the service treatment records were completely silent with regard to any complaints, treatment or diagnosis for a foot disorder.  It was observed that there was post service complaints of foot pain and a diagnosis of bilateral pes planus.  The RO determined that the evidence failed to show that the Veteran's pes planus was incurred in or caused by service.  

The Veteran was informed of the December 2006 denial of his claim and of his appellate via correspondence dated in January 2007, but did not appeal the decision.  

In April 2010, the Veteran requested to reopen his claim of entitlement to service connection for a bilateral foot disability.  

The pertinent evidence received subsequent to the December 2006 rating decision consists of VA clinical records, records from the Social Security Administration and statements from the Veteran.  The Board finds that none of this evidence satisfies the definition of new and material evidence. 

The VA clinical records which were received subsequent to the December 2006 rating decision include references to the presence of chronic foot pain.  Significantly, the records do not indicate, in any way, that the chronic foot pain is etiologically linked to the Veteran's active duty service.  These records are cumulative in nature in that they continue to show that the Veteran has a bilateral foot disability.  The records are not material because they do not tend to establish a previously unestablished fact, namely that the foot disability was present during active duty or is linked to such service.  Thus, the VA medical records could not raise a reasonable possibility of substantiating the claim.  

The records from Social Security Administration, which consist mainly of copies of VA clinical records, include references to the presence of chronic foot pain.  They do not indicate, in any way, that the foot pain is linked to active duty.  Social Security determined that the Veteran was disabled as of October 2008 due to a primary diagnosis of anxiety related disorders and a secondary diagnosis of affective/mood disorder.  None of this evidence links a foot disorder to the Veteran's active service.  Therefore, it is not new and material.  

The statements received from the Veteran subsequent to the December 2006 rating decision which denied service connection for a bilateral foot disorder are not new and material.  The Veteran's June 2011 notice of disagreement merely indicates that he disagrees with the denial of service connection.  No argument was provided.  In his May 2012 substantive appeal, the Veteran wrote that the issues on appeal should be rated service connected and that his pes planus should be rated 20 percent or more.  Again, no argument was provided.  The statements do not indicate how the disability is linked to active duty.  The statements are not new and material.  

Accordingly, reopening of the claim is not in order.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for obstructive sleep apnea is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for erectile dysfunction is granted.

New and material evidence not having been received, reopening of the claim of entitlement to service connection for pes planus is denied.


REMAND

The Veteran contends that service connection is warranted erectile dysfunction and obstructive sleep apnea because they are secondary to his service-connected PTSD, to include medications used to treat the disability.  No VA examination has been conducted to determine if there is such an etiologic link.  The Board finds that such examinations are required to comply with VA's duty to assist the Veteran.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his sleep apnea.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner. 

Any indicated studies should be performed.

Based upon a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep apnea is etiologically related to his active service or was caused or permanently worsened by his service-connected PTSD, to include medications used to treat the PTSD.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his erectile dysfunction.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner. 

Any indicated studies should be performed.

Based upon a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's erectile dysfunction is etiologically related to his active service or was caused or permanently worsened by his service-connected PTSD, to include medications used to treat the PTSD.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  If the Veteran fails to report any scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.

5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provide a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


